SO ORDERED.

SIGNED this 13th day of March, 2020.




__________________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS

IN RE:                              )
                                    )
STRUSS FARMS LLC,                   )             Case No. 18-10770
a Kansas Corporation,               )             Chapter 11
                                    )
                      Debtor.       )
                                    )
KEVIN W. STRUSS,                    )             Case No. 18-10773
                                    )             Chapter 11
                      Debtor.       )
____________________________________)             JOINTLY ADMINISTERED

             ORDER DENYING DEBTORS’ “MOTION TO ENFORCE
          CONFIRMATION ORDER” AND REQUIRING RE-NOTICING OF
            “MOTION OF COMBINED DEBTORS TO MODIFY PLAN
                     PURSUANT TO 11 U.S.C. 1127(b)”

          NOW on this 12th day of March, 2020, the above-captioned matter comes on before

the Court for ruling on the Debtors’ “Motion to Enforce Confirmation Order” and “Motion of

Combined Debtors to Modify Plan Pursuant to 11 U.S.C. 1127(b)”, both Motions having been

argued before the Court on March 11, 2020 and taken under advisement by the Court for this

ruling. The Debtors are present by and through their attorney of record, Dan W. Forker, Jr. of

Forker Suter LLC; The Bank is present by and through its attorneys, Woner, Reeder & Girard,



00459225.DOC
               Case 18-10770      Doc# 450     Filed 03/13/20    Page 1 of 3
In the United States Bankruptcy Court for the District of Kansas
RE: Struss Farms LLC; Kevin W. Struss
Bankruptcy Case No. 18-10770
Order Denying Debtors’ “Motion to Enforce Confirmation Order” and Requiring Re-Noticing of “Motion of Combined Debtors to Modify Plan
Pursuant to 11 U.S.C. 1127(b)”
Page 2


P.A.; Christopher T. Borniger appears for the United States Trustee; Andrew W. Muller of

Stinson LLP appears for Farm Credit Leasing Services Corporation; there are no other

appearances on this matter; and no other appearances are required.

              THEREUPON, the court orally states its findings of fact and conclusions of law,

which are incorporated herein by this reference, and Orders that the Debtors’ “Motion to Enforce

Confirmation Order” is denied, and that the debtors are required to re-notice for a 21-day notice

period the “Motion of Combined Debtors to Modify Plan Pursuant to 11 U.S.C. 1127(b)” to all

creditors and parties entitled to notice.

              IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the

findings of fact and conclusions of law made by this Court, and incorporated herein by reference,

are hereby made this Court’s Order; that the Debtors’ “Motion to Enforce Confirmation Order”

is denied, and that the debtors are required to re-notice for a 21-day notice period the “Motion of

Combined Debtors to Modify Plan Pursuant to 11 U.S.C. 1127(b)” to all creditors and parties

entitled to notice.

              IT IS SO ORDERED.

                                                                ###

PREPARED AND APPROVED BY:

s/ Patricia A. Reeder______________
Patricia A. Reeder #10341
WONER, REEDER & GIRARD, P.A.
PO Box 67689
Topeka, Kansas 66667-0689
(785) 235-5330
(785) 235-1615 (fax)
reeder@wrglaw.com
Attorneys for The Bank



00459225.DOC
                      Case 18-10770               Doc# 450          Filed 03/13/20            Page 2 of 3
In the United States Bankruptcy Court for the District of Kansas
RE: Struss Farms LLC; Kevin W. Struss
Bankruptcy Case No. 18-10770
Order Denying Debtors’ “Motion to Enforce Confirmation Order” and Requiring Re-Noticing of “Motion of Combined Debtors to Modify Plan
Pursuant to 11 U.S.C. 1127(b)”
Page 3




APPROVED BY:

/s/ Dan W. Forker, Jr._____________
Dan W. Forker, Jr.
FORKER SUTER LLC
129 W. 2nd
P.O. Box 1868
Hutchinson, KS 67504
(620) 663-7131
dforker@forkersuter.com
Attorney for Debtors


APPROVED BY:

/s/ Christopher T. Borniger__________
Christopher T. Borniger, SC #24692
Office of the U.S. Trustee
301 N. Main St., Ste. 1150
Wichita, KS 67202
(316) 269-6216
(316) 269-6182 (fax)
Christopher.T.Borniger@usdoj.gov
Attorney for the U.S. Trustee



APPROVED BY:

/s/ Andrew W. Muller______________
Andrew W. Muller, KS #25915
STINSON LLP
1201 Walnut Street, Suite 2900
Kansas City, MO 64106
(816) 691-3198 – Telephone
Andrew.muller@stinson.com
Attorneys for Farm Credit Leasing
Services Corporation




00459225.DOC
                      Case 18-10770               Doc# 450          Filed 03/13/20            Page 3 of 3
